DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/CN2017/083107 filed 05/04/2017, which claims benefit of the Chinese Application No. CN201611052058.6, filed 11/24/2016, has been received and acknowledged. 
Claim Objections
Claim 1 is objected to because of the following informalities. The claim recites the phrasing within lines 1-2 - “…for laser repair of tiny crack in stainless steel surface…” and is thus grammatically incorrect. Appropriate correction is required.

Specification
The disclosure is objected to because the abstract is longer than 150 words. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qing (CN-105132916-A, cited by applicant) in view of Jiang (CN-105714286-B, cited by applicant) and Wang (CN-1542166-A).

Regarding Claim 1, Qing teaches a micro stainless steel powder dedicated for the laser repair of tiny cracks within stainless steel surfaces as shown below within Table I (paragraphs [0007]-[0010], and [0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Continuing, Qing teaches fully mixing through ball milling and further uniformly mixing (e.g., sieving) after being blended with anhydrous ethanol (e.g., absolute ethanol) (paragraphs [0013], and [0015]). 
With respect to the amount of micro-V powder, the examiner points out that Qing teaches V being included in the amount of 1.5% (paragraph [0010]). However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In the instant case, 1.5% is considered to be close enough to 0.8 required by the instant claims that the material would be expected to possess identical properties. 
However, Qing is silent to the addition of nano-WC, nano-Al2O3. 
Jiang teaches a method for repairing micro-cracks on stainless steel surfaces (paragraph [0002]). Jiang teaches adding nano-WC to stainless steel powder (paragraph [0012]). Jiang teaches this feature, in part, allows for easy control of the repair layer in addition to minimizing the stress and deformation of the repaired crack (paragraph [0017]). 
Wang teaches a metal surface treatment method for treating cracking resistance (paragraph [0002]). Wang teaches an example in which nano-Al2O3 is used (paragraph [0041]). Wang teaches this feature, in part, allows for an increase in mechanical properties due to the dispersion strengthening mechanism (paragraph [0032]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qing with the concepts of Jiang and Wang with the motivation of minimizing stress and deformation while increasing the mechanical properties of repaired micro-cracks. 
With respect to the amounts of nano-WC, and nano-Al2O3, the examiner points out that these amounts are well within the boundaries expected by one of ordinary skill to discover through routine experimentation. It would have been obvious to add incremental amounts of additional materials to a base stainless steel powder in view of the above teachings to discover an optimal amount that results in the best properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.04(II)(A).

Table I- The composition of instant claim 1 compared to the composition of Qing (CN-105132916-A).

Chemical Component
Claim 1
Wt%
Qing
Wt%
C
0.08
< 0.1
Si
0.5
0.12 - 1.0
Mn
1.46
< 0.8
P
0.03
0
S
0.0005
0
Cr
19.0
17.5 - 20
Ni
9.5
10.5 - 16.0
Mo
0.5
0
V
0.2 - 0.8
1.5
Fe
Balance
Balance


Regarding Claim 2, Jiang teaches the use of nano-WC powder ranging from 50-80 nm (paragraph [0012]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Jiang teaches this feature, in part, allows for east control of the repair layer in addition to minimizing the stress and deformation of the repaired crack (paragraph [0017]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qing in view of Want concepts of Jiang with the motivation of minimizing stress and deformation of repaired micro-cracks. 
With respect to the required purity of the nano-WC powder, the examiner points out that this aspect of the claim would have been obvious. One of ordinary skill would have been motivated to use highly pure materials to minimize any property degradation.  
Regarding Claim 3, Wang is relied upon to teach the use of nano Al2O3 powder as shown above. However, Wang is silent to the exact size of the nano-Al2O3. However, having a nano-particle diameter of 30-50 nm would have been obvious. One of ordinary skill would have been motivated to use nano-particles within this range as this range would allow for deep penetration of the material into a micro-crack. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
With respect to the required purity of the nano-Al2O3 powder, the examiner points out that this aspect of the claim would have been obvious. One of ordinary skill would have been motivated to use highly pure materials to minimize any property degradation.  
Regarding Claims 4-5, Qing teaches stainless steel powder having a particle diameter of between 45-150 µm (paragraph [0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the required purity of the stainless steel powder, the examiner points out that this aspect of the claim would have been obvious. One of ordinary skill would have been motivated to use highly pure materials to minimize any property degradation.  
Regarding Claims 6-8, Qing teaches stainless steel powder of which includes vanadium (paragraph [0010]) having a particle diameter of between 45-150 µm (paragraph [0015]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the required purity of the V powder, the examiner points out that this aspect of the claim would have been obvious. One of ordinary skill would have been motivated to use highly pure materials to minimize any property degradation.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735